*62SENTENCIA

Se revoca el dictamen emitido por el Tribunal de Apelaciones. En consecuencia, se remite el caso a ese foro para que atienda en los méritos el recurso de revisión judicial presentado por el Sr. Carlos Pérez Cruz.

Así lo pronunció, manda el Tribunal y certifica el Secre-tario del Tribunal Supremo.
El Juez Asociado Señor Estre-lla Martínez emitió una Opinión de conformidad, a la cual se unió la Jueza Presidenta Oronoz Rodríguez. La Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Colón Pérez disintieron sin opiniones escritas. El Juez Asociado Señor Kolthoff Caraballo no intervino. El Juez Asociado Señor Feliberti Cintrón no interviene.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo